Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Locke on March 10, 2021.
The application has been amended as follows: 
In claim 1, in lines 9-10, [[to command the valve to vary the flow rate of the stream of air in response to rotation of the bezel]] has been removed, and
at the end of line 14, the period [[.]] has been deleted and a new paragraph inserted thereafter: --wherein the bezel is rotatable to interact with the electronic sensor to command the valve.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the invention as claimed, including a bezel rotatable to interact with an electronic sensor to command the valve, the valve configured to increase a flow rate of air through the vent in response to the first contact touching the second contact and to decrease the flow rate in response to the first contact touching the third contact, as indicated by the bezel position signal.
Prior art bezel vents are known whereby the bezel forms part of a mechanical valve, and rotation of the bezel directly actuates the valve to vary the flow rate of air through the vent. Electronic versions exist, such as Davis et al. (US 2013/0115868), which has a dial, not on the bezel, which governs a valve upstream of the vent. Bezel-local electronic activation vents are known, such as Kallel et al. (US 3,690,244) and Carroll (US 7,538,289), but while Kallel has electronic switches coupled with a rotatable bezel, they merely control the speed of a fan and are not associated with a valve and while Carroll discloses a bezel operated vent system, the bezel of Carroll is not rotatable to operate the vent, but rather actuates upon telescopic extension or retraction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647